Citation Nr: 0608655	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  02-01 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder, with anxiety and depression.

2.  Entitlement to service connection for postoperative 
residuals of a sigmoid colectomy due to a perforated 
diverticulum with diverticulitis, secondary to service-
connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to August 
1970.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in January 2005, at which time the issues 
identified on the title page were remanded to the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada, through the VA's Appeals Management Center (AMC) in 
Washington, DC.  The purpose of such remand was to obtain 
additional development.  Following attempts to complete the 
requested actions, the case was returned to the Board for 
further review.  

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the veteran if further action is required on his part.


REMAND

Additional documentary evidence having a bearing on each of 
the issues on appeal was submitted by the veteran to the RO 
prior to its issuance of notice to the veteran of its intent 
to return his claims folder to the Board for further review.  
Remand is thus required to permit a review of such evidence 
by the RO or AMC's Resource Unit and for issuance of a 
supplemental statement of the case, pursuant to 38 C.F.R. 
§ 19.31 (2005).  

Further evidentiary development is likewise necessary with 
respect to each of the claims for service connection advanced 
by the veteran.  Regarding his claim for service connection 
for post-traumatic stress disorder (PTSD), development is 
needed involving the veteran's assertion that his PTSD 
resulted from an inservice personal assault, and actions are 
needed to verify through the Marine Corps those stressors 
which he alleges have led to the onset of his PTSD.  As for 
the claim for service connection for residuals of a colectomy 
due to a perforated diverticulum and diverticulitis, the 
record reflects that the veteran was afforded a VA medical 
examination in June 2005, the results of which are in need of 
clarification.  At that time, the examiner found there to be 
no causal relationship between the veteran's service-
connected diabetes mellitus and his perforated diverticulum, 
diverticulitis, or colectomy.  The only possible association 
noted by the examiner might occur when a person who has 
underlying diabetes develops diverticulitis, then his 
hyperglycemia may cause a delay in his recovery from 
diverticulitis.  Further clarification is needed as to the 
applicability of the latter statement to the veteran's case, 
see Allen v. Brown, 7 Vet.App. 439 (1995), and, specifically, 
whether there is current disability involving diverticulitis 
and whether the effect of the veteran's diabetes is other 
than permanent.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must undertake any and all 
development set forth in VA's 
Adjudication Procedure Manual M21-1, Part 
III, Chapter 5, paragraph 5.14(d), with 
respect to the claimed personal 
assault(s) leading to the onset of the 
veteran's PTSD.

2.  The AMC/RO must enter a formal 
determination, following any development 
deemed necessary by the AMC or RO, as to 
whether the veteran engaged in combat 
with the enemy during his period of 
active duty.  Notice to the veteran of 
the determination entered and affording 
him a reasonable period to respond must 
follow.  

3.  Thereafter, using any and all 
information regarding the veteran's 
claimed stressor(s) previously provided 
by him or others, the AMC/RO must prepare 
a written summary of all the stressors 
claimed by the veteran to have led to the 
onset of his PTSD.  This summary, along 
with a copy of the veteran's Department 
of Defense Form 214, his service 
personnel records, and all associated 
documents must then be sent to the United 
States Marine Corps with a request that 
an attempt be made to corroborate the 
alleged stressor(s).  If additional 
information from the veteran is found by 
the Marine Corps to be needed to conduct 
meaningful research, such information 
must be sought by the AMC/RO from the 
veteran.  If the veteran does not 
respond, no further input from the Marine 
Corps need be sought.   

4.  Following receipt of the Marine Corps 
report, as well as the completion of any 
additional development requested above or 
suggested by such organization, there 
must be prepared by VA a written report 
detailing the nature of any inservice 
stressful event(s), verified by the 
Marine Corps or through other documents.  
If no stressor is verified, that should 
be so stated in such report.

5.  If and only if credible supporting 
evidence of an inservice stressor is 
shown in concert with medical evidence 
diagnosing PTSD in accordance with 38 
C.F.R. § 4.125(a) (2005), then and only 
then must the RO/AMC arrange for the 
veteran to be afforded a VA psychiatric 
examination for an assessment of the 
nature and etiology of such PTSD.  The 
claims folder in its entirety is to be 
furnished to such physician for review.  
Such examination is to include a review 
of the veteran's history and current 
complaints, as well as a comprehensive 
mental status evaluation and any needed 
diagnostic studies.  All established 
diagnoses are then to be fully set forth.

The examiner must then offer an opinion, 
with full supporting rationale, 
addressing the following:

Does the veteran have PTSD 
using the criteria of the 
American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders (4th ed. 1994)?  If 
so, is it at least as likely as 
not that the veteran's PTSD is 
the result of any independently 
verified inservice event?  If 
so, which independently 
verified event is responsible 
for his PTSD and are the 
veteran's current symptoms of 
PTSD linked to any such event?

Use by the examiner of the "at 
least as likely as not" 
language cited above is 
required.

6.  The report of a VA fee-basis medical 
examination conducted on June 15, 2005, 
by Dr. Firhaad Ismail must be returned to 
Dr. Ismail or his designee for the 
preparation of an addendum to his earlier 
report.  If Dr. Ismail is unavailable, 
the veteran must be accorded a separate 
VA medical examination by another 
physician.  The entirety of the veteran's 
claims folder must be made available to 
Dr. Ismail or his designee for review.  
Ultimately, Dr. Ismail or his designee 
must prepare an addendum to his June 2005 
report answering the following, with full 
supporting rationale:

(a)  Is there currently 
disability of the veteran from 
the prior colectomy, perforated 
diverticulum, and/or 
diverticulitis?  If so, please 
describe such disability in 
detail and note whether 
recurring episodes of 
diverticular disease or 
diverticulitis are ongoing.  

(b)  As to any currently 
identified disability from the 
veteran's prior colectomy, 
perforated diverticulum, or 
diverticulitis, is it at least 
as likely as not that this 
veteran's service-connected 
diabetes mellitus has the 
effect of resulting in an 
ongoing or permanent increase 
in severity, as opposed to a 
transitory effect, of his 
aforementioned gastrointestinal 
disability so as to constitute 
an aggravation thereof?  

Use by the examiner of the "at 
least as likely as not 
language" is required.  

7.  Lastly, the AMC/RO must prepare a 
rating decision and readjudicate each of 
the claims for service connection herein 
at issue, on the basis of all the 
evidence on file, including the evidence 
received by the RO in early November 
2005, and all governing legal authority, 
inclusive of 38 C.F.R. § 3.304(f) (2005).  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues on appeal. An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claims in question as a result of 
this action.



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


